EDWARDS, Judge.
The City of Port Allen, Louisiana, filed suit against the Louisiana Municipal Risk Management Agency, the State of Louisiana, and William J. Guste, as Attorney General of the State of Louisiana, seeking a declaratory judgment on R.S. 33:1349(C), as tb its liability for acts of other fund members. The lower court granted plaintiff’s motion for summary judgment, and declared the cited act unconstitutional.
From that judgment, the State of Louisiana appealed to this Court. However, plaintiff-appellee has filed a motion to dismiss the appeal on the ground that under Article 5, Section 5(D)(1) of the Louisiana Constitution of 1974, the Louisiana Supreme Court has exclusive jurisdiction of an appeal of a judgment declaring a law unconstitutional. The Attorney General has answered the Motion to Dismiss, asking that the appeal be transferred to the Louisiana Supreme Court.
By virtue of the authority vested in this Court by R.S. 13:4441, 4442, it is ordered that this case be transferred to the Su*108preme Court of Louisiana. The transfer must be made within thirty days after this decree has become final, otherwise, the appeal is to be dismissed. Costs of the appeal to this court and the costs of transferring the case to the Supreme Court are to be paid by appellant.
APPEAL TRANSFERRED.